1    ROBERT K. PHILLIPS
     Nevada Bar No. 11441
2    ALYCE FOSHEE
3    Nevada Bar No. 14519
     PHILLIPS, SPALLAS & ANGSTADT LLC
4    504 South Ninth Street
     Las Vegas, Nevada 89101
5    (702) 938-1510
     (702) 938-1511 (Fax)
6    rphillips@psalaw.net
7    afoshee@psalaw.net

8                                 UNITED STATES DISTRICT COURT

9                                        DISTRICT OF NEVADA
10
                                                           Case No.: 2:17-cv-02196-APG-VCF
11    SYLVIA LEYS,
      Plaintiff,                                           STIPULATION AND ORDER FOR
12                                                         LEAVE TO COMPLETE THE
      v.                                                   DEPOSITION OF JASWINDER
13                                                         GROVER, MD OUTSIDE THE
                                                           DISCOVERY PERIOD
      WAL-MART STORES, INC., dba WALMART
14
      STORE #4356 a foreign
15    corporation; DOE EMPLOYEE; DOES I
      through XXX, inclusive and ROE
16    BUSINESS ENTITIES I through XXX,
      inclusive,
17    Defendants.
18
19          Plaintiff SYLVIA LEYS (hereinafter “Plaintiff”) and Defendant WAL-MART STORES, INC.
20   (hereinafter “Defendant”), by and through their respective counsel of record, do hereby stipulate to
21   conduct certain discovery outside the discovery period. Specifically, the parties stipulate that The
22   deposition of Jaswinder Grover M.D., which commenced on May 25, 2018, shall be completed
23   on January 11, 2019, or the first available date thereafter.
24                               DISCOVERY COMPLETED TO DATE
25             •   The parties have conducted an FRCP 26(f) conference.
26             •   The parties have served and exchanged their respective FRCP 26(a) initial disclosures
27                 and supplements thereto.
28             •   Plaintiff has served written discovery requests to Defendant, and Defendant timely


                                                     -1-
1                   served its responses and objections to the same.
2               •   Defendant has served written discovery requests to Plaintiff, and Plaintiff timely served
3                   her responses and objections to the same.
4               •   Each party has made their respective expert disclosures.
5               •   Plaintiff has taken depositions of fact witnesses, including Walmart employees Marlen
6                   Hughes, Drake Jenkins, and Dennis Dellere.
7               •   Defendant has taken the deposition of Plaintiff’s expert John Peterson.
8               •   Defendant has taken deposition of Plaintiff’s treating provider Dr. Moratillo.
9               •   Defendant has deposed Plaintiff’s treating provider Dr. Grover for approximately 1.5
10                  hours
11              •   Defendant has obtained executed authorizations from Plaintiff and has subpoenaed and
12                  records from Plaintiff’s providers and continues to subpoena updated records on an
13                  ongoing basis.
14              •   Defendant has noticed the deposition of Plaintiff, which will be completed on
15                  November 13, 2018 pursuant to a stipulation of the parties (ECF No. 44).
16             DISCOVERY TO BE COMPLETED OUTSIDE THE DISCOVERY PERIOD
17          Discovery to be completed includes:
18              •   Completion of the deposition of Plaintiff’s treating provider, Dr. Grover.
19          The parties aver that good cause exists for the request pursuant to Local Rule 6-1. Dr. Grover’s
20   deposition was noticed by Walmart’s former counsel, Law Offices of Charles Abbott, PC, and
21   commenced on May 25, 2018. Given the breadth of testimony to be obtained, former counsel noted on
22   the record upon expiration of the allotted time, that the deposition remained open and would be
23   completed at a later date. Discovery in this matter currently closes on November 12, 2018, however,
24   Dr. Grover’s first available date for completion of his deposition is January 11, 2019. As such, the
25   parties have cordially agreed to that Dr. Grover’s Deposition may be completed outside the discovery
26   period on January 11, 2019, or the first available date thereafter should Dr. Grover’s availability
27   change prior to this date.
28   //


                                                    -2-
1             The parties aver that this request is made by the parties in good faith and not for the purpose of
2    delay.
3    DATED this 12th day of November, 2018.             DATED this 12th day of November, 2018.
4     /s/ Carl R. Houston                               /s/ Alyce W. Foshee
      ____________________________                      ______________________________
5     CARL R. HOUSTON, ESQ.                             ROBERT K. PHILLIPS, ESQ.
6     Nevada Bar No. 11161                              Nevada Bar No. 11441
      LADAH LAW FIRM                                    ALYCE W. FOSHEE, ESQ.
7     517 S. Third Street                               Nevada Bar No. 14519
      Las Vegas, NV 89101                               PHILLIPS SPALLAS & ANGSTADT LLC
8                                                       504 South Ninth Street
                                                        Las Vegas, Nevada 89101
9     Attorneys for Plaintiff
      Sylvia Leys                                       Attorneys for Defendant
10
                                                        Wal-Mart Store, Inc.
11

12

13            IT IS SO ORDERED:
14
                                            _____________________________________
15                                          UNITED STATES MAGISTRATE JUDGE

16                                                  11-13-2018
                                            DATED:_____________________________
17

18
19

20

21

22

23

24

25

26

27

28


                                                      -3-
1                                      CERTIFICATE OF SERVICE
2
            Pursuant to FRCP Rule 5, I hereby certify that I am an employee of the law firm PHILLIPS,
3
     SPALLAS & ANGSTADT, LLC, and that on this 12th day of November, 2018, I electronically served
4
     a copy of STIPULATION AND [PROPOSED] ORDER FOR LEAVE TO COMPLETE THE
5
     DEPOSITION OF JASWINDER GROVER, MD OUTSIDE THE DISCOVERY PERIOD as
6
     follows:
7
                By facsimile addressed to the following counsel of record, at the address listed below;
8
                By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
9
     upon which first class postage was prepaid in Las Vegas, Nevada;
10
                By Hand Delivery (ROC); and/or
11              By Electronic Service through CM/ECF to:
12
                ATTORNEY OF RECORD                            TELEPHONE/FAX                    PARTY
13   RAMZY P. LADAH ESQ.                                   Phone 702-252-0055                  Plaintiff
     Nevada Bar No. 11405                                  Fax 702-248-0055
14   CARL R. HOUSTON
     Nevada Bar No. 11161
15   LADAH LAW FIRM
     517 S. Third Street
16   Las Vegas, NV 89101
     ramzy@ladahlaw.com
17

18                                 /s/ Alyce W. Foshee
19                       An Employee of PHILLIPS, SPALLAS & ANGSTADT LLC
20

21

22

23

24

25

26

27

28


                                                    -4-
